Citation Nr: 1808798	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-06 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left foot condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified at a November 2017 videoconference hearing before undersigned Veterans Law Judge.  A hearing transcript is of record. 


FINDING OF FACT

The Veteran's left foot condition is not related to active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a left foot condition are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent March 2011. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Service Connection

The Veteran asserts that his left foot condition is a result of an accident that occurred while in service.  In his February 2011 application for compensation, the Veteran claimed a left foot disability with an onset of 1970.  The Veteran asserts that he suffered a foot injury during service from a mount falling onto his left leg, which resulted in a cast being placed on his left foot.

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303(a) (2017).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to his left foot condition.  The Veteran's October 1978 separation exam indicated no foot trouble and the Veteran stated that he was in good health.  Additionally, his medical treatment record does not contain post service treatment for a left foot condition manifested to a compensable degree within one year of separation.

In fact, the post-service evidence does not reflect symptoms related to a left foot  disorder for many years after the Veteran left active duty service.  In June 2011, the Veteran was first diagnosed with mild degenerative changes and heels spurs of his left foot.  The Board emphasizes that because the Veteran left active service in 1970, it was not until approximately 41 years later that he was first diagnosed with a left foot condition.  

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a foot disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Here the Veteran testified that he experienced left foot pain continuously after service and self-treated at home with ibuprofen.  The Veteran's medical treatment records show that he didn't seek professional treatment until 2011, which was 41 years from the time of discharge from service.  

Moreover, the evidence of record indicates that the Veteran was receiving VA benefits as early as 1978.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to the other scars he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had a left foot disorder since service, as he now claims, there seems to be no reason why he would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

Here, the Veteran asserts that his current foot condition is related to an in-service accident that caused his left foot to be in a cast for several weeks.  However, as indicated above, the Veteran did not seek treatment for a left foot condition until 41 years after discharge and there is no medical evidence demonstrating a nexus between his claimed injury and a left foot condition diagnosed decades later.

The Board has considered the benefit of the doubt rule and finds that the preponderance of the evidence is against a finding that the Veteran is entitled to service connection for his left foot condition.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.


ORDER

Service connection for a left foot condition is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


